Name: COMMISSION REGULATION (EC) No 296/98 of 4 February 1998 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 2542/97 can be met
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  EU finance;  trade;  means of agricultural production
 Date Published: nan

 EN Official Journal of the European Communities5. 2. 98 L 30/29 COMMISSION REGULATION (EC) No 296/98 of 4 February 1998 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 2542/97 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2542/ 97 of 16 December 1997 laying down, for the first six months of 1998, detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries (1), and in particular Article 5 (1) thereof, Whereas Article 2 (4) of Regulation (EC) No 2542/97 provides for the quantities reserved to customary im- porters to be assigned in proportion to their imports during 1995, 1996 and 1997; Whereas allocation of the quantities available to operators covered by point (b) in Article 2 (3) is to be made in proportion to the quantities applied for; whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION: Article 1 Every application for an import right for live animals of the bovine species not exceeding 80 kilograms shall be granted to the following extent: (a) for importers covered by (a) in Article 2 (3) of Regula- tion (EC) No 2542/97, 12,8794 % of the quantity imported in 1995, 1996 and 1997; (b) for importers covered by (b) in Article 2 (3) of Regula- tion (EC) No 2542/97, 0,09506 % of the quantity applied for. Article 2 This Regulation shall enter into force on 5 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 347, 18. 12. 1997, p. 17.